Citation Nr: 1236779	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with history of pes planus.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999, and from March 2004 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO granted service connection and assigned an initial 0 percent rating for bilateral plantar fasciitis, effective August 18, 2006.  In October 2008 the Veteran filed a notice of disagreement (NOD) with regard to the initial rating assigned.  A March 2009 rating decision increased the initial rating to 10 percent for plantar fasciitis with a history of pes planus.  The Veteran was issued a statement of the case (SOC) in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.  In a May 2012 rating decision, the RO assigned a higher initial rating of 30 percent for plantar fasciitis with history of pes planus.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral plantar fasciitis with history of pes planus, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  Moreover, although the RO awarded a higher initial rating, as a higher rating is potentially assignable for loss of use of the foot (as discussed below), and a veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since the August 18, 2006 effective date of the award of service connection, the Veteran's service-connected bilateral plantar fasciitis with history of pes planus has been manifested, primarily, by no more than accentuated pain on manipulation and use, swelling on use, and callosities, producing functional impairment consistent with severe bilateral pes planus.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis with pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board notes that after the award of service connection, and the Veteran's disagreement with the initial rating assigned, there is no notice letter specific to the matter of higher rating; however, on these facts, the Veteran is no shown to have been prejudiced by the absence of such a letter.

In this appeal, a September 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini.  Additionally, the letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations consistent with Dingess/Hartman.  Following the Veteran's October 2008 NOD, a November 2008 letter sent to the Veteran set forth the criteria for higher ratings for the disability. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, a private medical examination, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file that is not in the paper file.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that service-connected plantar fasciitis with history of pes planus is more severe than currently rated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence from the grant of service connection in order to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned an initial 0 percent (noncompensable) rating for bilateral plantar fasciitis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2011).  Here, the hyphenated diagnostic code indicates an unlisted orthopedic disorder (Diagnostic Code 5299) rated, by analogy, under the criteria for acquired flatfoot, also known as pes planus (Diagnostic Code 5276).  See 38 C.F.R. § 4.20.  In March 2009 the RO awarded an increased 10 percent with an effective date of August 18, 2006 and recharacterized the disability as bilateral plantar fasciitis with history of pes planus (Diagnostic Code 5276), but rated the condition as having symptoms analogous to metatarsalgia (Diagnostic Code 5279).  In May 2012 the RO awarded an increase to 30 percent for plantar fasciitis with history of pes planus, effective August 18, 2006 (Diagnostic Code 5276).

Pursuant to Diagnostic Code 5276, for a bilateral disability, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson  v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the criteria for a rating in excess of 30 percent for bilateral pes planus are not met at any time since the effective date of the award of service connection.

At the outset, the Board notes that it appears that the RO has appropriately assigned a single rating for plantar fasciitis with pes planus, as the medical evidence indicates that these conditions effectively constitute a single foot disability.  See 38 C.F.R. § 4.14 (2011) (providing that evaluation of the same disability under different diagnostic codes is to be avoided).  While separate evaluations for separate problems arising from the same injury may be assigned if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14, here, there is no basis for assigning separate evaluations for plantar fasciitis and pes planus, and no additional, separate claims concerning the feet have been raised by the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  As there are no separate and distinct manifestations of plantar fasciitis which have not already been contemplated under the disability rating for pes planus, the Board cannot award a separate evaluation, even if service connection was warranted, as rating such overlapping symptomatology would result in pyramiding.  Id.

The report of the Veteran's January 1996 enlistment medical examination noted that the Veteran had "pes planus, mild."  The Veteran first reported foot pain while stationed at Camp Carroll, South Korea, in February 1998.  The Veteran reported that he'd had pain for five days while walking and going up and down stairs.  A statement written by the Veteran in 1999 noted that he'd had cramps in his lower legs while walking and cramps or numbness in his right foot while running since 1997.  A 1999 medical examination noted the Veteran had "pes planus, asymptomatic."

In April 2004, while stationed at Fort Bragg, North Carolina, the Veteran reported bilateral leg and feet pain that had started following a road march and had lasted about a week.  The Veteran was diagnosed with plantar fasciitis.  The Veteran continued to be treated for foot pain through April and May 2004, and in April 2004 an Army physician noted that the Veteran had plantar fasciitis secondary to pes planus.  The Veteran began using "off the shelf" shoe inserts, but in May 2004 an Army physician noted that they provided "no benefit."  In a June 2004 examination at Fort Bragg, the Veteran reported having pain in his feet up to a level of 8 out of 10 at its worst, which was while running, and the examiner commented that the Veteran had "mild, flexible pes planus."  A radiologic examination in June 2004 revealed hindfoot valgus and pes planus.  Due to the difficulty this caused the Veteran in performing active duty, in June 2004 the Veteran received a recommendation for demobilization and release from active duty due to chronic bilateral plantar fasciitis.  In July 2005 the Veteran was notified that he was no longer medically fit for retention in the Army National Guard, of which he had been a member since March 1999.

In the Veteran's August 2006 claim he reported bilateral feet pain and feeling that his feet were swollen, with the worst pain occurring first thing in the morning.  The Veteran submitted a statement in October 2006 in which he added that the pain was worst after standing or walking for a long time, but that sometimes he even feels pain after walking or standing for a short time.

The Veteran underwent  VA medical examination in October 2007, at which time the examiner diagnosed bilateral plantar fasciitis.  The examiner found that there was arch tenderness and that the Veteran had limitations with walking and standing.  However, the examiner reported that there was no pes planus or other foot disability present, no painful or limited motion, and that x-ray findings were within normal limits.

The Veteran took issue with this examination in his October 2008 NOD, pointing out that the examiner did not ask him to walk at any point during the examination, and therefore did not get an accurate picture of his disability.  In the June 2009 substantive appeal, the Veteran submitted a statement again indicating that the VA examination of October 2007 had not been adequate and that he had pain on manipulation and use and swelling on use of the feet.  The Veteran stated that he cannot stand in one place for even a short period of time and that he has weakness in his feet and legs.

The Veteran provided the VA with records of two private medical examinations from February 2010.  In the first examination, the Veteran was diagnosed with metatarsalgia and was referred to a podiatrist.  In the podiatrist's examination, the Veteran was diagnosed with plantar fasciitis and recommended to use Powerstep inserts and night splints and to reduce physical activity.

The Veteran was given a new VA examination in May 2012; The examiner diagnosed the Veteran with pes planus.  The examiner found that the Veteran had pain on use and manipulation of the feet, swelling on use of the feet, and extreme tenderness of the plantar surfaces.  The examiner noted that the Veteran had decreased longitudinal arch height on weight-bearing, but did not have objective evidence of marked deformity, marked pronation, any other lower extremity deformity causing alteration of the weight-bearing line, "inward" bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles' tendon on manipulation, nor did the weight-bearing line fall over or medial to the great toe.  The examiner also diagnosed the Veteran with plantar fasciitis and metatarsalgia.  The Veteran indicated that arch supports did not relieve symptoms.  X-rays of the Veteran's feet were taken, and the examiner reported that there were no abnormal findings.

At an informal conference at the RO in April 2012, the Veteran indicated that he had been receiving treatment at the Alexandria Community Based Outpatient Clinic (CBOC), part of the Washington VA Medical Center (VAMC), and these records were then requested by the RO and associated with the claims file and the Virtual VA paperless claims file.  At an August 2010 visit to the Alexandria VAMC the Veteran reported continued pain in his feet and that he was having trouble walking from his car to classes.  In August 2011 the Veteran requested Achilles stretch boots to wear at night.  On May 2012 examination, the Veteran reported that he was benefiting from the use of OTC orthotic arch supports and was also using plantar flexion braces at night.

The Board also points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence reflects that the Veteran has frequent daily pain and swelling, especially in the morning and after walking or standing, and pain and weakness in the feet that prevent him from being able to walk or stand for moderate periods of time.  Medical examinations also show that the Veteran has pain and swelling on manipulation and use of the feet.  Under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain, alone, does not provide an additional basis for any higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276; see DeLuca, 8 Vet. App. at 204-7.  Additionally, the Veteran has not alleged any specific functional loss other than pain and fatigue upon usage, and medical examinations do not mention any restricted motion in his lower extremities.  

As indicated above, a 50 percent rating is warranted for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the condition is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In this case, while the Veteran does have extreme tenderness of the plantar surfaces of the feet, no examiner has found signs of marked pronation or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  The Veteran himself has also not reported observing or experiencing any pronation or inward displacement.

Additionally, while the Veteran indicated during his May 2012 VA examination that shoe insert orthotics have not improved his condition, evidence also indicates that the Veteran wears orthotic shoe inserts regularly, and during a May 2012 outpatient visit the Veteran reported that they were helpful.  VA medical records also indicate that the Veteran has been using night splints from the VA since approximately August 2011.

The Board accepts as more persuasive statements the Veteran made in furtherance of treatment at the VA than those made at a VA examination done solely for the purposes of assessing his entitlement to a higher disability rating because these statements are deemed more credible.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).   While the Board recognizes that such orthotics may not fully correct the Veteran's plantar fasciitis and pes planus, the weight of the evidence suggests that the Veteran uses orthotics regularly and that the disability is subject to some improvement through the use of shoe inserts or night orthotic appliances.

Although the presence of extreme tenderness of the plantar surfaces does satisfy one of the criteria for a 50 percent rating for pronounced pes planus under Diagnostic Code 5276, the Veteran fails to meet any of the additional criteria.  Taken as a whole, the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating for severe pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In the absence of clinical findings indicating more severe symptoms that would correspond with the criteria for pronounced pes planus, a 50 percent rating is not warranted.  Id.

The Board notes that the 30 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, as well as DeLuca, during the period in question.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276; DeLuca, 8 Vet. App. at 204-7.  As indicated, the Veteran's complaints of pain were documented.  However, the medical evidence did not document, and the Veteran did not specifically allege, any functional loss due to pain greater than that shown objectively during flare-ups or with extended use.  Even considering the extent of functional loss due to pain and other DeLuca factors, the weight of the competent and credible evidence shows that the Veteran's foot disability has resulted in no limited range of motion or other additional functional limitations that would warrant a rating higher than 30 percent.

The Board also has considered the applicability of alternative diagnostic codes for evaluating the Veteran's foot disability, but finds that no higher rating is assignable.  While a rating in excess of 30 percent is available under DC 5278 for bilateral acquired claw foot (pes cavus), the May 2012 examiner specifically indicated that there was no claw foot present.  The May 2012 examiner also indicated that there were no signs of hammertoes, Morton's neuroma, hallux valgus, hallux rigidus, or other foot deformity, and the X-rays did not show any malunion or nonunion of tarsal or metatarsal bones.  Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The Board also notes that the Veteran does have an additional foot disability diagnosis of metatarsalgia, which is pain in the metatarsal region of the foot.  The Board further notes that some of the Veteran's reported pain may be due to metatarsalgia, which has a maximum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  While possibly medically related to plantar fasciitis and pes planus, metatarsalgia has not been specifically granted service connection either as a direct result of service or secondary to plantar fasciitis or pes planus.  Symptoms attributable to nonservice-connected disabilities generally may not be considered in evaluating the service-connected disability under consideration.  See 38 C.F.R. § 4.14.  However, in a case such as this, in which, given the nature of the symptoms, there is likely some overlap, and no physician has indicated that it is possible to separate the symptoms and effects of other disabilities affecting the Veteran's feet, the Board has, consistent with the reasonable doubt doctrine, attributed all of the Veteran's reported symptoms to service-connected plantar fasciitis and pes planus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 183 (1998).

On the current record, the Board finds that the Veteran's bilateral pes planus is manifested by accentuated pain and swelling on manipulation and use of the feet and characteristic callosities.  These findings are consistent with no more than the currently assigned 30 percent evaluation for bilateral plantar fasciitis and history of pes planus.  Under these circumstances, the Board concludes that the claim for a rating in excess of 30 percent for plantar fasciitis and pes planus must be denied.  In reaching this conclusion, the Board has considered applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 30 percent for bilateral plantar fasciitis with history of pes planus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


